Case
 Case1:20-mj-02459-LFL
      1:20-mj-02459-LFL Document
                         Document6-1
                                  7 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket02/12/2021
                                                            02/12/2021 Page
                                                                        Page11ofof11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-MJ-2459-LOUIS


  UNITED STATES OF AMERICA

  vs.

  LEONARDO SANTILLI

                    Defendant.
  _____________________________________/

                                     ORDER OF DISMISSAL

         Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of Court

  endorsed hereon, the United States Attorney for the Southern District of Florida hereby dismisses

  with prejudice the complaint against defendant Leonardo Santilli.



                                               Respectfully submitted,


                                               /s/ Ricardo A. Del Toro for
                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

  cc:    U.S. Attorney (Michael N. Berger, AUSA)
         Wifredo A. Ferrer (Defense Counsel)
         U.S. Marshal


  Leave of Court is granted for the filing of the foregoing Dismissal.


          February 12, 2021
  Date: ________________                       _________________________________
                                               LAUREN F. LOUIS
                                               UNITED STATES MAGISTRATE JUDGE
